FILED
                            NOT FOR PUBLICATION                               MAR 15 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-30039

               Plaintiff - Appellee,              D.C. No. 1:08-CR-00112-BLW

  v.
                                                  MEMORANDUM *
RAFAEL MADRIGAL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Rafael Madrigal appeals from: (1) his guilty-plea conviction and 130-month

sentence for illegal reentry, in violation of 8 U.S.C. § 1326(a); (2) his guilty-plea

conviction and concurrent 120-month sentence for unlawful possession of an

unregistered firearm, in violation of 26 U.S.C. §§ 5841 and 5861(d); and (3) the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
order of forfeiture under 26 U.S.C. § 5872 and 28 U.S.C. § 2461(c). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Madrigal’s counsel has filed a brief

stating there are no grounds for relief, along with a motion to withdraw as counsel

of record. We have provided the appellant with the opportunity to file a pro se

supplemental brief. A supplemental brief and answering brief have been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    09-30039